DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features: “the lever… configured to actuate” and cause actuation of the switch (claim 7. While there is a lever in the drawings, it doesn’t appear to function as a lever as it is flush against the handle with no pivot point; “the e-latch fully energizes the motor to drive the latch to a locked position” (claim 8); and “the e-latch de-energizes the motor to cause the latch to be in an unlocked position” (claim 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Specification
The disclosure is objected to because of the following informalities: 
in paragraph [0046], “by switch” should be --by switching--
in paragraph [0033], “pre-fluxed my the e-latch” should be --pre-fluxed by the e-latch--
Appropriate correction is required.

Claim Objections
Claims 14 and 20 are objected to because of the following informalities: 
In line 2 of claim 14, “wirelessly communication” should be --wirelessly communicate--
In lines 4-5 of claim 20, “the motor to drive a latch of the e-latch” should be --wherein the motor is configured to drive a latch of the e-latch--
In lines 2-3 of claim 18, “the current-controlled MOSFET includes an H-bridge” should be --an H-bridge includes the current-controlled MOSFET-- because a MOSFET is a component of an H-bridge circuit. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites the limitation “the e-latch fully energizes the motor to drive the latch to a locked position.” However, this limitation conflicts with claim 1 with appears to require the motor is energized to unlock the door. In light of the disclosure (see Spec. [0032]; Fig. 5), claim 8 will be interpreted as to unlock the door, the e-latch fully energizes the motor to drive the latch to an unlocked position for examination purposes.

Claim 9 recites the limitation “the e-latch de-energizes the motor to cause the latch to be in an unlocked position.” Likewise, this limitation conflicts with claim 1 with appears to require the motor is energized to unlock the door. In light of the disclosure (see Spec. [0032]; Fig. 5) and the interpretation of claim 8 above, claim 9 will be interpreted as to lock the door, the e-latch de-energizes the motor to cause the latch to be in a locked position for examination purposes.

Claim 10 requires “when the motor is pre-fluxed by the e-latch, the motor is configured to keep the latch in the unlocked position.” Claim 10 appears to conflict with claim 1 by unlocking the latch while the motor is pre-fluxed, as claim 1 requires the body control module to cause the motor to unlock the door in response to authenticating a fob which cannot be performed if the latch is already in the unlocked position. Additionally, it is unclear if latch is moved to the unlocked position if the latch is initially in the locked position because claim 10 merely requires the motor to “keep” the latch in the unlocked position —suggesting that the latch is already in the unlocked position. But for examination locked position, in light of the interpretation of claims 8-9 above.

Claim 12 requires the limitation “the e-latch causes the motor to return the latch to the locked position until the fob is authenticated.” It is unclear in what position the latch is and in what state the motor is when the fob is authenticated because claim 10 requires the latch is kept in the unlocked position while the motor is pre-fluxed and claim 12 requires the latch is kept in the locked position until the fob is authenticated. The specification does not clarify, which provides that the e-latch is unintentionally in the unlocked position when the motor is pre-fluxed (Specification [0046]). Is pre-fluxing completed when the e-latch detects the latch is in the unlocked position? Additionally, if Applicant intended the latch in claim 10 is kept in the locked position when the motor is pre-fluxed, it is unclear how/when the latch is moved to the unlocked position, as recited in claim 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6, 8, 13-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mushiake, US 6799107, in view of Kurpinski, US Pub. 2009/0085720.

Regarding claim 1, Mushiake discloses a vehicle (col. 2, line 10) comprising: 
a door (col. 1, line 14) including:
	a handle (col. 3, line 28) including a switch 25 (Fig. 1); and
	an e-latch (Fig. 1) including: a latch (Col. 2 line 4); and
a motor for the latch 17 (Fig. 2),
wherein, responsive to detecting grasping of the handle via the switch (Col. 3, lines 30-34), the e-latch is to pre-flux the motor (Col. 3, lines 48-49: ECU 24 commands the door control unit 11 to unlock the door lock following a predetermined program; Col. 3, line 58-col. 4, line 6: motor 17 for actuating a door lock mechanism is energized after ECU 24 transmits signal to unlock); and
	a body control module 24 (Fig. 1) to cause the motor to unlock the door via the latch responsive to authenticating a fob (Col. 3, lines 21-26, 45-48: transceiver 22 in order for the ECU 24 to command the door control unit 11 to unlock the door lock; Col. 4, lines 44-49). Mushiake discloses that 
However, Mushiake is silent that, responsive to detecting grasping of the handle via the switch, the e-latch is to transmit an authentication request.
	Kurpinski teaches responsive to detecting grasping of the handle 62 (Fig. 2) via the switch 80 (Fig. 2; [0035]-[0037]), the e-latch 36 (Fig. 4) is to transmit an authentication request ([0018] Smart ECU 50 communicates with fob 40; [0035]-[0037] confirming that a valid fob is within range of the vehicle after activating a switch corresponds to transmitting an authentication request).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Mushiake so the e-latch is to transmit an authentication request in response to detecting grasping of the handle via the switch as taught by Kurpinski to verify the fob is a correct fob before the user is authorized to enter the car (Kurpinski, [0024]).
Mushiake is also silent on the body control module causing the motor to unlock the door responsive to authenticating a fob upon receiving the authentication request from the e-latch, although Mushiake discloses unlocking the door when only the user of the transceiver performs the unlocking operation (Col. 4, lines 44-45) or the user of the transceiver contacts the outside handle (Col. 3 lines 44-45).
Kurpinski teaches a body control module 72 (Fig. 4) is to cause the motor to unlock the door via the latch responsive to authenticating a fob upon receiving the authentication request ([0004]-[0005]: after activating the switch 80, the passive entry key system 36 verifies the presence of a valid fob 40 in order to cause a motor to unlock a door, via door lock ECU 72; Fig, 5 steps 84 and 90 corresponds to authenticating a fob upon receiving the authentication request then causing the motor to unlock the door).
Kurpinski, [0015]) while also providing security by confirming the user is authorized to open the vehicle before unlocking the door (Kurpinski, [0024] the fob must be present to perform unlocking). 

Regarding claim 4, Mushiake, as modified by Kurpinski, teaches the motor is pre-fluxed (Mushiake, Fig. 2 motor is energized for period T1) while the body control module 24 (Mushiake, Fig. 1) authenticates the fob (In combination, actuating the switch on the handle initializes energizing the lock motor (Mushiake, Col. 3, lines 45-46, 65-66: energizing motor by actuating switch) and authenticating the fob (Kurpinski, [0024]; [0035] fob verified by actuating switch), corresponding to the motor being pre-fluxed while the fob is authenticated).

Regarding claim 5, Mushiake, in view of Kurpinski, teaches the e-latch (Mushiake, Fig. 1) pre-fluxes the motor and transmits the authentication request (In combination, actuating the switch on the handle both initializes authenticating the fob (Kurpinski, [0004] confirming a valid key is within range of the vehicle after actuating switch) and pre-fluxing the motor (Mushiake, Col. 3, lines 45-46, 65-66: energizing motor after actuating switch). However, Mushiake in view of Kurpinski is silent on the e-latch simultaneously pre-fluxes the motor and transmits the authentication request.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention taught by Mushiake, as modified by Kurpinski, to simultaneously pre-flux the motor and transmit the authentication request to reduce the energy 

Regarding claim 6, Mushiake in view of Kurpinski teaches the e-latch is configured to pre-flux the motor and transmit the authentication request only when the door is locked (Mushiake, claim 2; Fig. 3: step S2 determines if the locks are in an unlocked state, if the door is unlocked the system proceeds to step S4 and does not perform the unlocking process).

Regarding claim 8, Mushiake in view of Kurpinski teaches to unlock the door, the e-latch fully energizes the motor to cause the latch to be in an unlocked position (Mushiake, Col. 4 lines 59-64: motor is energized to unlock). See supra Rejection under 35 U.S.C. 112(b) regarding interpretation of claim 8.

Regarding claim 13, Mushiake, as modified by Kurpinski, does not explicitly disclose that the body control module authenticates the fob prior to unlocking the door to verify that an authorized user is attempting to enter a vehicle cabin. 
Kurpinski teaches the body control module 72 (Kurpinski, Fig. 4) authenticates the fob prior to unlocking the door to verify that an authorized user is attempting to enter a vehicle cabin (Kurpinski, [0035] confirms that a valid fob is within range of the vehicle before unlocking the door, after activating a switch on the handle).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Mushiake, in view of Kurpinski, so that the body control module authenticates the fob prior to unlocking the door to verify that an authorized user is attempting to enter a vehicle cabin as taught by Kurpinski because the purpose of a fob is to verify that 

Regarding claim 14, Mushiake in view of Kurpinski teaches a communication module (Mushiake, antenna 23) that is configured to wirelessly communication with the fob (Mushiake, Col. 3 lines 16-24: transceiver/fob receives signal transmitted from an antenna of the vehicle and antenna receives signal from transceiver).

Regarding claim 15, Mushiake in view of Kurpinski teaches all limitations of claim 14 as shown. Mushiake, in view of Kurpinski, discloses to authenticate the fob, the body control module 24 (Mushiake, Fig. 1) is to:
broadcast an authentication beacon for the fob via the communication module (Mushiake, Col. 3, lines 16-19);
receive a return signal that includes a digital key from the fob (Mushiake, Col. 3 lines 22-25). However, Mushiake, as modified by Kurpinski, is silent on identifying the fob as corresponding to an authorized user based on the digital key. 
Kurpinski teaches to identify the fob 40 (Fig. 1) as corresponding to an authorized user based on the digital key ([0023] the fob signal corresponds to a digital key, the fob signal has to be associated with the entry system to authorize the fob and user).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of authenticating the fob disclosed by Mushiake, in view of Kurpinski, to additionally identify the fob as corresponding to an authorized user by verifying the digital key in order to make the vehicle secure by limiting the fob(s), and therefore the users, that are authorized to lock/unlock the vehicle.

Regarding claim 16, Mushiake in view of Kurpinski teaches all limitations of claim 1 as shown. Mushiake discloses when a passenger who is not the user of the transceiver tries to enter the vehicle, the door lock is not unlocked (Col. 4 lines 43-46, 50). However, Mushiake does not explicitly disclose that responsive to not authenticating the fob, the body control module prevents the e-latch from unlocking the door.
Kurpinski teaches responsive to not authenticating the fob, the body control module prevents the e-latch from unlocking the door (Fig. 5 shows that at step 90, if a valid key is not found present the door does not unlock at step 102; [0029]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mushiake to incorporate the process of Kurpinski that prevents the e-latch from unlocking the door responsive to not authenticating the fob in order to prevent unauthorized users and passengers from entering the vehicle and to provide security that only the user with a valid fob is able to unlock the vehicle doors.

Regarding claim 19, Mushiake in view of Kurpinski teaches a plurality of doors that includes a respective plurality of e-latches (Mushiake, Fig. 1 motors 17, 18, 19, 20; Col. 3 line 65-Col. 4 line 4). 

With respect to claim 20, Mushiake discloses a method comprising:
detecting, via a switch, a handle of a door being grasped (Col. 3, lines 30-34),
responsive to detecting grasping of the handle, pre-fluxing a motor (Col. 3, lines 44-47, 60-65: unlocking program that energizes the motor in response to the user contacting the handle), the motor to drive a latch of the e-latch (Col. 4 lines 27-28);
Col. 3 lines 44-45; Col. 4 line 44: the user must have the transceiver), the motor to unlock the door via the latch (Col. 4, lines 48-49: user of the transceiver performs unlocking operation). However, Mushiake does not disclose responsive to grasping the handle, transmitting an authentication request via an e-latch; and authenticating, via a body control module, a fob upon receipt of the authentication request.
Kurpinski teaches, responsive to grasping the handle 62 (Fig. 2; [0004] grasping corresponds to physical touch of a user detected by button 80), transmitting an authentication request (Fig. 5, step 90) via an e-latch 36 (Fig. 4); 
authenticating, via a body control module 50 (Fig. 4), a fob upon receipt of the authentication request ([0021] the fob transmits a unique security code recognized by the ECU).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the e-latch disclosed by Mushiake to transmit an authentication request responsive to grasping the handle and authenticate a fob upon receipt of the authentication request via a body control module as taught by Kurpinski to provide a passive key entry system that does not require the user to access the fob to unlock the door (Kurpinski, [0015]) while also providing security by confirming the user is authorized to open the vehicle before unlocking the door (Kurpinski, [0024] the fob must be present to perform unlocking).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mushiake, in view of Kurpinski, as applied to claim 1 above, and further in view of Law, et al., Electric Motor, A Dictionary of Physics (7th ed.) [hereinafter Electric Motor].

Regarding claim 3, Mushiake in view of Kurpinski teaches the e-latch pre-fluxes the motor to reduce latency in unlocking of the door by energizing the motor (Fig. 2, period T1) prior to driving the Fig. 2, period T3). However, Mushiake, in view of Kurpinski, does not explicitly state the motor is energized by initiating magnetism in the motor.
One of ordinary skill in the art before the effective filing date of the claimed invention would know that the motor disclosed by Mushiake, as modified by Kurpinski, is an electric motor (Mushiake, Fig. 2 motors 17-20). An electric motor commonly includes produces a magnetic field by running current though a coil, as evidenced by Electric Motor. One of ordinary skill in the art would know the process of energizing the motor, as disclosed by Mushiake, is capable initiating magnetism in the motor by providing current to the motor. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mushiake, in view of Kurpinski, as applied to claim 1 above, and further in view of Daghan, US Pub. 2008/0012694.

Regarding claim 7, Mushiake, in view of Kurpinski, does not specifically state that the handle includes a lever that is coupled to the switch and configured to actuate when a user grasps the handle, wherein actuation of the lever causes actuation of the switch to enable the e-latch to detect when the handle is being grasped via the switch.
Daghan teaches the handle includes a lever ([0012] manually operated grip corresponds to a lever) that is coupled to the switch ([0027] capacitive sensor) and configured to actuate when a user grasps the handle ([0012] manually operated grip is operated by a user), wherein actuation of the lever ([0012] manually operated grip is operated) causes actuation of the switch ([0012] operation of the grip switches the capacitive sensor) to enable the e-latch to detect when the handle is being grasped via the switch ([0027] signal sent from the capacitive sensor when handle is grasped). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle and sensor taught by Mushiake, in view of Kurpinski, to [0042] capacitive sensor can be re-referenced after lever is actuated) and thus reducing the energy required from the battery ([0043]).


Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mushiake, in view of Kurpinski, as applied to claim 1 above, and further in view of Marcelle, U.S. Pub. No. 2007/257772.

Regarding claim 9, Mushiake in view of Kurpinski teach all limitations of claim 8 as shown. However, Mushiake in view of Kurpinski is silent that to lock the door, the e-latch de-energizes the motor to cause the latch to be in a locked position. 
Marcelle teaches a known system for controlling access. Marcelle teaches to lock the door, the e-latch de-energizes the motor to cause the latch to be in a locked position ([0032]: when the actuator is not energized, the latch is secured). See supra Rejection under 35 U.S.C. 112(b) regarding interpretation of claim 9.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the e-latch taught by Mushiake, in view of Kurpinski, so to lock the door, the e-latch de-energizes the motor to cause the latch to be in a locked position as taught by Marcelle to conserve energy by limiting the amount of energy needed to lock and unlock the door and extend the life of the power supply (Marcelle, [0019]).

claim 10, Mushiake, in view of Kurpinski and Marcelle, teaches when the motor is pre-fluxed by the e-latch, the motor is configured to keep the latch in the locked position (Mushiake, Fig. 2 shows the lock remains in the locked state when the motor is energized during period T1). See supra Rejection under 35 U.S.C. 112(b) regarding interpretation of claim 10.

Regarding claim 11, Mushiake, in view of Kurpinski and Marcelle, teaches including a position sensor to monitor a position of the latch when the motor is pre-fluxed (Mushiake, Col. 5 lines 14-16). 

Claims 2 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mushiake, in view of Kurpinski, as applied to claim 1 above, and further in view of Nadd, US 7465610. 

Regarding claim 2, Mushiake in view of Kurpinski teaches all limitations of claim 1 as shown. Mushiake discloses to pre-flux the motor, the e-latch provides the motor with a current (Mushiake, Fig. 2 energizing motor). However, Mushiake in view of Kurpinski is silent on the amount of current that the e-latch provides the motor to pre-flux the motor.
Nadd teaches providing the motor with a fraction of a current that is configured to enable the motor to actuate the latch from a locked position to an unlocked position (Col. 8 lines 1-3: the wave from 0%-99% corresponds to a fraction of the current, provided to ramp-up the load on the motor).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the current provided to energize the motor as taught by Mushiake, in view of Kurpinski, to further provide the motor with a fraction of a current that is configured to enable the motor to actuate the latch from a locked position to an unlocked position as taught by Nadd in order to ramp-up the load on the motor (Nadd, Col. 8 line 3) and protect the motor by limiting the inrush current (Nadd, Col. 4 line 46).

Regarding claim 17, Mushiake in view of Kurpinski teaches all limitations of claim 1 as shown. However, Mushiake in view of Kurpinski does not teach the pre-flux the motor, the e-latch provides a pulse-width-modulation (PWM) signal to the motor at a fraction of a full duty cycle.
Nadd teaches to pre-flux the motor, the e-latch provides a PWM signal to the motor at a fraction of a full duty cycle (Col. 7 line 62-Col. 8 line 3). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of energizing the motors as taught by Mushiake, in view of Kurpinski, to pre-flux the motor by providing a PWM signal to the motor at a fraction of a full duty cycle to protect the motor by avoiding a large inrush current (Nadd, Col. 2 lines 27-28).

Regarding claim 18, Mushiake in view of Kurpinski teaches all limitations of claim 1 as shown. Although Mushiake does not explicitly disclose pre-fluxing the motor without driving the latch to an unlocked position, Mushiake teaches a period of time (T1) between starting the actuation by energizing the motors and achieving the unlocked state (Mushiake, Col. 4 lines 57-60), suggesting the motors are energized, or pre-fluxed, without driving the latch to an unlocked position. However, Mushiake in view of Kurpinski does not teach to enable pre-fluxing the motor, the e-latch includes a current-controlled MOSFET, the current-controlled MOSFET includes an H-bridge that is biased to provide an amount of current that pre-fluxes the motor without driving the latch to an unlocked position.
Nadd teaches a known DC motor control circuit. Nadd teaches to enable pre-fluxing the motor, using a current-controlled MOSFET 31 (Fig. 1), the current-controlled MOSFET includes an H-bridge (Fig. 1 illustrates an H-bridge) that is biased to provide an amount of current that pre-fluxes the motor (Col. 4 lines 46-49: in rush current is limited without external power management corresponds to the H-bridge being biased).
Nadd, Col 2 lines 31-35). 

Allowable Subject Matter
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of Applicant’s device, the prior art fails to teach or make obvious the invention of claim 12, as currently presented.
Mushiake (US 6,799,107), in view of Kurpinski (US Pub. 2009/0085720) and Marcelle (US Pub 2077/0257772), teaches checking if all doors are locked after actuating a switch and locking the doors after authenticating a fob (Kurpinski, Fig. 5).
However, the references fail to teach that the motor is configured to keep the latch in the unlocked position when the motor is pre-fluxed and responsive to detecting that the latch is in the unlocked position when the motor is pre-fluxed, the e-latch causes the motor to return the latch to the locked position until the fob is authenticated. It is noted if claim 10 is actually written in the correct form and the 112 rejection does not apply, the examiner finds it to be allowable in its “as written” form currently.
As presented, the examiner can find no motivation to modify the device taught by Mushiake, in view of Kurpinski and Marcelle, to detect the latch in the unlocked position when the motor is pre-fluxed and return the latch to the locked position until the fob is authenticated. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jansseune, US Pub. 2008/0178648 related to a passive entry system with a flip-flop that supplies power to the locking actuator immediately after identification of a control unit, reducing the unlocking time to the time required for the motor to perform the unlocking.
Juzswik, US 6,801,134 related to transmitting and receiving an access request signal to authorize a user.
Brombach, US Pub. 2018/0100332 related to authorizing a user in response to detecting a user touching an exterior handle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463.  The examiner can normally be reached on Mon.-Fri. 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/EGB/Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675